ELECTRONIC RECORD                              10 33 -/$•

COA#       01-14-00072-CR                       OFFENSE:        22.02 (Agg Assault)

           Larry Wayne Richard v. The State
STYLE:     ofTexas                              COUNTY:         Harris

COA DISPOSITION:       AFFIRM                   TRIAL COURT:    185th District Court


DATE: 07/14/15                    Publish: NO   TC CASE #:      1233998




                         IN THE COURT OF CRIMINAL APPEALS

                                                                                  I03Z-/5"
          Larry Wayne Richard v. The State of
STYLE:    Texas                                      CCA#:                        ID 33-/5"
                                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CGMS:                    DATE:

         Wft/i>£Tb                                   JUDGE:

DATE:     t//oiJ./&?&'                               SIGNED:                           PC:

JUDGE:     fd^ C/a^^A^^                              PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD